 

Exhibit 10.1

 



In accordance with Item 601 (b)(10)(iv) certain portions, including its

Attachment 1 that covers pricing and volume tiers of purchases, of this
agreement have been omitted



 

PRODUCT AND SERVICE SUPPLY AGREEMENT

 

This Product and Service Supply Agreement (this “Agreement”) is between you
(“you” or “Seller”), Carnival Corporation and each operating company of Carnival
Corporation and/or Carnival plc from time to time and as are listed at the
execution clause of this Agreement (individually an “Operating Company” and
collectively, “Operating Companies”) for the products and/or services that are
the subject of this Agreement as specified on Exhibit A (“Products and/or
Services”). The Operating Company placing an Order (as defined in Section 1)
with you will be solely responsible for its actions (or inactions) hereunder and
accepting or rejecting such Order, making payments, and handling all general
operational matters relating to the purchase, receipt, and use of the Products
and/or Services. It is a condition of this Agreement and you expressly agree
that none of Carnival Corporation (unless it is a Buyer, as defined below),
Carnival plc (collectively with Carnival Corporation, “Carnival”) or any other
Operating Company is responsible for any matter hereunder relating to any other
Operating Company or relating to such Order and you shall look solely to the
Operating Company placing the Order for recourse with regard to any matters
relating to the Products and/or Services. In consideration of any Order placed
by an Operating Company you hereby waive any legal right or other right to
recourse from any other Operating Company and/or from Carnival in connection
with any and all matters in connection with this Agreement. Carnival Corporation
may provide notice to Seller that any subsidiary, division, branch or operating
company of Carnival Corporation and/or Carnival plc which is not signatory
hereto as of the date hereof (including any entity which does not currently have
an unsigned signatory block set forth on the signature pages) (an “Additional
Operating Company”) is to become an Operating Company hereunder. Such notice
will reference this Agreement, contain any and all applicable information of
such Additional Operating Company pursuant to Exhibit B and Exhibit C hereof and
will be executed by Carnival and the Additional Operating Company. Upon delivery
of such notice to Seller, the Additional Operating Company will be deemed to be
an Operating Company hereunder. For the remainder of this Agreement, the term
“Buyer” refers to the Operating Company placing an Order.

 

The following terms and conditions of this Agreement and the information set
forth in each Schedule and Exhibit attached hereto are incorporated into and
form an integral part of each Order. Buyer’s Order of the Products or Services
shall include all of the following terms and conditions, and such other terms
and conditions contained in any Order.

 

1.       Orders. An Operating Company may offer or agree to purchase the
Products and/or Services from you on a non-exclusive basis pursuant to a
purchase order submitted by Buyer (each, an “Order”). Seller warrants that the
prices shown on each Order are complete, and no additional charges of any type
shall be added without Buyer’s express written agreement. Unless specified
otherwise in Exhibit B for a particular Operating Company, the price in each
Order is in USD. The Buyer and Seller may mutually agree in writing, prior to
you having finished shipment of the Order, unilaterally by an Order amendment
make changes within the general scope of the Order to the shipping or packaging
instructions, the technical requirements, the delivery dates, the delivery
destination, the quantity of Products or the other terms of the Order. The
Seller shall comply with any and all of the above change(s) without delay and
the parties shall subsequently agree to an equitable adjustment to the Order
price to reflect any increased or decreased costs incurred because of the
amendment.

 

2.       Order Process and Conformity of Order. Unless otherwise specified in
Exhibit B, Buyer shall provide Seller with an Order, and Seller shall confirm
each Order by return facsimile, e-mail or e-commerce trade acceptance
confirmation to Buyer (a “Confirmation”) within 2 business days of receipt by
Seller. The terms in this Agreement and in any Order prevail over any additional
or different terms or conditions which may appear in any communication from
Seller, including without limitation any printed form of Seller, which shall not
be effective or binding unless specifically in each case agreed to in writing by
Buyer via initialing of the additional or different terms or specifications. The
foregoing applies notwithstanding Buyer’s acceptance of Products or Services or
Buyer’s execution of any forms or other writings provided by Seller incident to
such acceptance. The Products or Services shall conform with the provisions of
Section 11. It is understood and agreed that no changes to any Order made by
Seller in any Confirmation shall be deemed effective unless the Confirmation is
countersigned by Buyer and, absent such countersignature, the terms of the Order
as provided by Buyer shall be fully binding on the Seller.

 



 

 

 

3.       Delivery. TIME IS OF THE ESSENCE IN THE DELIVERY OF ALL PRODUCTS AND
SERVICES. Buyer may cancel any Order without penalty if delivery is not made by
the date and time specified in the Order and such delay is not due to any action
of Buyer or otherwise excused in accordance with this Agreement. No change in
the scheduled delivery date or performance will be permitted, unless Buyer has
otherwise agreed in writing. Buyer’s acceptance of Products or Services after
the scheduled delivery date shall not be deemed to be a waiver of Buyer’s rights
with respect to such late delivery, nor shall it be deemed a waiver of Seller’s
obligation to comply with future scheduled delivery dates and times. Buyer’s
schedules are based upon the delivery dates shown on the face of the Order. The
Products or Services shall be delivered in the quantities and on the dates or on
expiry of the periods specified in the Order to the place(s) named therein at
the risk of the Seller, but in no event shall the Products be shipped before the
earliest shipping date specified on the face of the Order. The Products shall be
properly packed and secured in such manner as to reach their destination such
that upon arrival they conform in all respect with the Order, and a packing slip
shall accompany each parcel. Title to the Products shall pass to the Buyer on
the earlier of payment and delivery to the Buyer or its agents. Transfer of such
title shall not in any way prejudice Buyer’s rights of rejection. If any or all
of the Products are not delivered on the date(s) specified in the Order, the
Buyer shall be entitled to accept or reject any such Products and return
rejected Products at Seller’s risk and expense without prejudice to any other of
its rights. Buyer shall also be entitled to recover from the Seller any monies
paid by the Buyer in respect of such returned Products together with any
additional expenditure reasonably incurred by the Buyer in obtaining other
products in replacement. Notwithstanding any language to the contrary on the
Proof of Delivery (“POD”), signing a POD only signifies that a shipment was
received by Buyer or its agent(s). Buyer shall have thirty (30) days to review
the contents of the shipment and if no claim is made within such thirty (30)
days, this will signify that the delivery was as indicated on the POD; provided,
however, that Buyer will always be able to file a claim as to the quality of the
Products delivered, and Seller recognizes that the quality may not be
ascertainable until the Products are used. This Agreement contains specific
brand identifiers for most items. Carnival expects that all items delivered will
be of the correct brand and item specification. In the event that Seller cannot
deliver the contracted brand, the Buyer must be notified immediately. In the
event that a brand is delivered that is not the contracted brand and there is no
prior written approval from the Buyer, Seller agrees that Buyer shall treat such
Products, as test samples which are free of charge to Buyer.

 

4.       Shipping and Risk of Loss. Seller shall ship all Products FCA its
facility in accordance with Incoterms 2010, unless otherwise indicated in
Exhibit B or on the Order. Seller shall ship all Products to the attention of
Buyer’s designee specified in the Order. Seller shall keep on file for the term
of this Agreement and one year thereafter each invoice for shipping charges an
original or a copy of the bill indicating that such charges have been paid,
which will be available for Buyer’s review upon reasonable notice. Seller shall
be responsible for the payment of all charges for shipping preparation,
shipping, handling, packaging, pallets, wrapping, labeling, bags, containers,
documentation, certification and related matters, unless Buyer has otherwise
indicated in Exhibit B. Buyer reserves the right to reject C.O.D. (charges on
delivery) shipments. Seller shall not insure the Products for Buyer’s account
during shipping except upon Buyer’s written request or if the shipping method is
parcel post. Seller shall bear all risk of loss or destruction of Products that
occur prior to acceptance by Buyer. No such loss or destruction shall release
Seller from any obligations pursuant to any Order.

 



2

 

 

5.       Health, Environmental, Safety and Security Policy and Standards. Seller
will comply with and meet all of the Buyer’s health, environmental, safety and
security policies and requirements in addition to any applicable laws, flag
State requirements, local regulations, and other environmental requirements.
Buyer is ISO 14001:2015 certified and therefore takes proactive steps to
consider its operational impacts on the environment and implement initiatives to
protect the environment from harm and degradation; Buyer encourages Seller to do
the same. Whenever there is more than one product that would satisfy Buyer’s
technical requirements, Seller will offer the most environmentally friendly of
the alternative products unless Buyer otherwise directs. Any applicable cost
changes will be negotiated between the Buyer and Seller. Seller acknowledges
that it has received and read Buyer’s Health Environmental, Safety and Security
Policy Statement (“HESS Policy”). Seller shall also provide a statement to Buyer
that any Products provided to Buyer comply with the EU Regulation No. 1257/2013
and the Hong Kong Convention.

 

6.       Documents and Identification. Subject to each Operating Company’s
requirements as set forth on Exhibit B or on an applicable Order, all invoices,
packages, shipping notices, instruction manuals and other written documents
affecting the Order shall contain the applicable Order number. Packing lists
must be enclosed with each box or package shipped, indicating the contents. All
Products delivered must contain all documents required by applicable laws,
including sanitary certificates, certificates of origin and Material Safety Data
Sheets if applicable, affixed to the outside of, as well as contained within,
the parcel. Seller agrees to transmit via facsimile or electronically delivery
document, invoice or proforma invoice, all applicable certificates to Buyer 24
hours before shipping any Products.

 

7.       Availability. Seller shall ensure that it has available for purchase by
Buyer at all times a sufficient quantity of Products to enable Seller to fulfill
all Orders from the Operating Companies up to the amounts, and otherwise meet
the requirements of, Exhibit B attached hereto.

 

8.Payment Terms And Taxes.

 

a.Payment and price terms are set forth in Exhibit B hereto. In order to process
your payment on time, invoices for payment must be received by Buyer at the
address specified in Exhibit C no later than seven (7) days after delivery of
the applicable Products or Services. Time computations for discounts based on
time of payment commence on the later of the date of acceptance or receipt of a
properly delivered and correct invoice (specifying discount availability). All
invoices must detail the applicable Order number, description of Products shown
on the Order, or details of Services rendered as appropriate, and include
original bills of lading or air, surface or rail receipts.

 

b.Unless otherwise stated, Seller’s prices or fees do not include any taxes,
levies, duties or similar governmental assessments of any nature, including but
not limited to value-added, sales and use, or withholding taxes, assessable by
any local, state, provincial, federal or foreign jurisdiction. Buyer agrees to
pay amounts equal to any federal, state, or local sales, use, excise, privilege,
value added, goods and services or other taxes that, under Applicable Law, are
Buyer’s legal liability and relate to payments made by it for Products or
Services provided by Seller hereunder (collectively, “Taxes”). If Seller has the
legal obligation to pay or collect Taxes for which Buyer is responsible under
this Section 8, the appropriate amount shall be invoiced to and paid by Buyer,
unless Buyer provides Seller with a valid tax exemption certificate authorized
by the appropriate taxing authority. The parties shall cooperate to take
advantage of tax exemption. For clarity, Seller is responsible for taxes based
on its employees, wages, net income, property or net worth and other similar
taxes imposed in lieu of or in addition to income taxes.

 



3

 

 

c.Australia Goods and Services Tax (GST). Subject to the express provisions of
this Agreement, if any supply made under or in connection with this Agreement by
one party, or an agent of that party, is subject to GST, the payment for that
supply will be increased by an amount equal to the GST payable. The Buyer will
not be obliged to make a payment on account of GST under this Section 8 until
the Seller has issued a tax invoice to the Buyer for the supply to which the
payment relates. If a payment made by one party to another party is a
reimbursement or indemnification of a cost, expense, loss or liability incurred
by that other party, the tax invoice for the reimbursement or indemnification
sum will be the cost before GST plus the applicable GST.

 

d.Prior to the payment of any amounts by the Buyer for Products or Services
under the Agreement, Seller shall provide the Buyer with a properly completed
and duly executed Form W-8 and/or W-9 (or successor form), as applicable. The
Buyer shall be entitled to deduct and withhold from the consideration otherwise
payable pursuant to the Agreement such amounts as it may be required to deduct
and withhold with respect to the making of such payment under the Internal
Revenue Code of 1986 (as amended), or any applicable provision of Applicable
Law. To the extent that amounts are so deducted and withheld, such amounts shall
be timely paid to the appropriate governmental authority and shall be treated
for all purposes of the Agreement as having been paid to Seller.

 

9.Compliance with Laws; Business Partner Code of Conduct; Background Checks.

 

a.Seller shall ensure that the design, manufacture, construction, supply and
quality of Products and/or Services comply in all respects with any relevant
statute, statutory rule, order, directive or statutory license, consent or
permit which may be in force at the time in the flag state of the Buyer. Seller
will ensure that the Products and/or Services and all supporting literature and
documentation comply with all statutory requirements and regulations relating to
the sale of the Products and/or Services. The Seller will, without limitation to
the above, ensure that it complies with MARPOL 73/78 (issued by the
International Maritime Organization).

 

b.Anti-corruption Obligations.

 

i.Seller represents, warrants, and covenants that none of its principal
officers, directors, shareholders, or employees expected to be significantly
involved in the performance of services for Buyer meet any of the following:

(1) have been charged with a criminal offense; (2) is (i) a current official or
employee of any government agency or government-owned enterprise (including
officers, directors, employees, or other persons engaged by the customer or any
of its affiliates); (ii) an official of a political party; (iii) a candidate for
public office; (iv) a close relative of an individual described in (i), (ii),
(iii) or (iv); or (v) a past official of any government agency, enterprise, or
party; or (3) is a member of or related to a royal family.

 



4

 

 

ii.Seller represents, warrants, and covenants that, in connection with
activities performed under this Agreement or on behalf of Buyer, or in
connection with any remuneration Seller has received or will received from
Buyer, Seller has not and will not offer, promise, authorize, pay, or act in
furtherance of an offer, promise, authorization, or payment of anything of
value, directly or indirectly, to a Government Official (as hereinafter
defined), political party or party official, candidate for political office, or
official of a public international organization, in order to obtain or retain
business, to secure an improper advantage for any person, or to secure or
influence discretionary action, inaction or a decision of a Government
Official(s) (“Improper Payment Activity”). For purposes of this Agreement, the
term “Government Official” shall mean and include any official or employee of
national, local or provincial or state government department, agency, or
instrumentality, as well as an official in the judicial, legislative, or
military, anyone acting in an official capacity for any government, or any
immediate family member of such persons.

 

iii.Seller represents, warrants, and covenants that it has complied and will
comply with all applicable laws of any relevant jurisdiction in connection with
the performance of this Agreement and with the Carnival Corporation & plc
Anticorruption Policy, as may be amended from time to time. Without limiting the
generality of the foregoing, Seller represents, warrants, and covenants that it
has not and will not take any action that would cause Buyer, its personnel, or
anyone acting on its behalf to violate or be subjected to penalties under the
U.S. Foreign Corrupt Practices Act, U.K. Bribery Act of 2010, U.S. commercial
bribery laws, related laws, or the applicable anti-corruption laws of other
countries.

 

iv.At all times while this Agreement is in effect and for at least two (2) years
following its expiration or termination, Seller shall keep and maintain its
books, records and accounts in reasonable detail to accurately, completely and
fairly reflect its activities and transactions hereunder, including the
recipient and nature of every payment or expenditure in connection with Seller’s
performance of this Agreement. Seller shall provide to Buyer or its designee any
information reasonably required to (a) understand the materials contained in any
such books, records and accounts; (b) trace any payments or expenditures in any
way related to Buyer business; and (c) ensure that Seller has complied fully
with the terms of this Agreement and with the anti-bribery and anti-corruption
laws of the U.S., U.K. and other applicable jurisdictions, and other applicable
laws and regulations.

 

v.Buyer shall have the right to terminate this Agreement immediately upon
written notice to Seller in the event Buyer develops a good faith belief that
Seller has breached any of the obligations, representations, and warranties in
the anti-corruption provisions in this Agreement. In the event Buyer learns of
information raising a reasonable possibility of such a breach, Buyer shall be
entitled to suspend performance of its obligations – including any payment
obligations – for a reasonable period during in order to investigate such a
possible breach.

 



5

 

 

vi.If a breach is caused by or linked to payments by Seller or any individual or
entity acting on its behalf to a Government Official, any obligations of payment
by Buyer to Seller shall be immediately extinguished and Buyer shall have the
right to demand return of all funds paid to Seller by Buyer, except to the
extent Seller can provide reasonable assurances that all or some portion of the
funds were not used to make a payment to a Government Official.

 

vii.Upon Buyer’s request, Seller shall submit to Buyer certifications (including
any due diligence questionnaires) as to its compliance with the laws identified
in the anti-corruption obligations referenced in this Agreement and with the
Carnival Corporation & plc Anticorruption Policy and Guidelines. Such
certificates shall be in form and substance reasonably acceptable to Buyer.

 

c.Additionally, Seller shall comply with all applicable laws set forth on
Schedule 1 and / or Exhibit B applicable to the particular Products or Services
and jurisdictions as indicated therein.

 



  d. Seller acknowledges that Carnival has established a Business Partner Code
of Conduct that can be found at http://[omitted].

 



e.Seller, at its expense, must conduct a background check for each of its
employees, as well as for the employees of its subcontractors, who will provide
Services to Buyer onboard any Buyer vessel(s) (collectively "Seller Employees").
The minimum background check process shall include, but not be limited to, the
following checks:

 

1.Social Security Number (SSN) or Identification Number Trace;

2.Criminal Records (County and State Criminal Felony and Misdemeanor, National
Criminal Database, Federal Criminal); and

3.National Sex Offender Registry.

 

The background check must be conducted prior to a Seller Employee boarding a
Buyer vessel. Buyer retains the right to require (i) more regular background
checks of Seller Employees and (ii) that a Seller provide background check
results to Buyer. If at any time, it is discovered that any Seller Employee has
a criminal record that includes a felony or misdemeanor the Seller is required
to inform Buyer and Buyer will assess the circumstances surrounding the
conviction, time frame, nature, gravity and relevancy of the conviction to the
job duties to determine whether the Seller Employee is fit to provide the
Services. Buyer may withhold consent at its sole discretion. Failure of the
Seller to comply with the terms of this paragraph may result in the termination
of any Order.

 

10.       Inspection and Quality Control. Buyer shall have the right to inspect
and test all Products or Services. Buyer may inspect and test the Products or
Services at any time prior to delivery, upon delivery or after delivery. Buyer
shall inspect and accept or reject the Products or Services as promptly as
practicable after delivery, regardless of prior payment, provided that failure
to inspect, accept or reject Products or Services shall neither impose liability
on Buyer nor relieve Seller from responsibility for Products or Services that
are not in accordance with this Agreement. Buyer shall promptly notify Seller in
the event that Products or Services are rejected. Products rejected by Buyer for
any valid reason shall be held, transported and/or stored at Seller's risk and
expense. Seller shall provide and maintain inspection and quality control
systems, typical and customary in the industry, covering the Products or
Services. Buyer and Seller shall each maintain records of all inspections and
tests and Buyer and Seller shall make such records available to the other during
performance of any Order and for one year thereafter. Deliveries must be
accompanied by all certifications, test results and other documentation of the
type and in the form required by applicable law, industry standards or by the
rules or regulations of entities or organizations who have jurisdiction over
Buyer including, if applicable but without limitation, Material Safety Data
Sheets, and U.S. Coast Guard, flag state and/or Classification Society
certifications.

 



6

 

 

11.       Warranties and Covenants. In addition to those warranties customarily
made by Seller, Seller warrants and covenants that for a period of thirty-six
(36) months from the Effective Date, (a) the Products or Services shall conform
to the specifications in the Order and are merchantable and fit for the
particular purposes for which such Products or Services are ordinarily employed;
(b) all Products delivered under any Order will be new (unless otherwise
specified by Buyer) and free from defects in design, materials and workmanship
and will conform to all applicable specifications, drawings, samples and
descriptions and will be merchantable and safe for use as intended or such other
purposes as have been specified by the Buyer; (c) any Products delivered or
Services performed pursuant to an Order shall be provided free and clear of all
liens, claims or encumbrances of any kind or nature whatsoever at all times;
(d) Buyer’s purchase of Services and/or use of the Products or Services covered
by any Order will not result in any claim of infringement, or actual
infringement of any patent, trademark, copyright, franchise or other
intellectual property right; and (e) any Services to be performed hereunder
shall be performed in a professional and workmanlike manner in compliance with
all applicable industry standards, laws, rules and regulations without limiting
the higher standards required under an Order. Additionally, Seller hereby
provides those representations and warranties set forth on Schedule 1 applicable
to the particular Products or Services and jurisdictions as indicated therein.
Seller warrants that it has not granted priority of supply status to any other
person. Seller shall advise the Buyer in the event any Product has experienced
failure in service or is the subject of any safety warning or recall.
Inspection, test, acceptance or use of or the payment for the Products or
Services furnished under an Order shall not affect the Seller's obligation under
these warranties. Seller shall be liable for all damages both to Buyer and to
its customers incurred as a result of any defect or breach of warranty in any
Products or Services covered by any Order. The warranties of Seller in this
Section shall survive the delivery of Products or Services and are fully
enforceable thereafter. Seller’s warranties in this Section are part
consideration for any Order; payment by Buyer is conditional on such warranties
remaining in effect; and no modification or other change of such warranties
shall be valid unless agreed to in writing by Buyer. Seller's warranties shall
run to Buyer, its successors, assigns and customers, and users of products and
services provided by Buyer. Seller agrees promptly to replace, rectify or
correct defects in any Products or Services provided pursuant to this Agreement
or an Order without expense to Buyer, when notified of such nonconformity by
Buyer. In the event of failure of Seller to promptly rectify, correct defects in
or replace nonconforming Products or Services, Buyer, after reasonable notice to
Seller, may make such corrections or replace such Products or rectify any
defects in Services performed and charge Seller for the cost incurred by Buyer
in doing so; provided, however, that Buyer is under no affirmative obligation to
do so and shall not be responsible for any of its actions or omissions to act in
connection therewith. A breach of warranty shall be deemed to accrue, not when
the Products are tendered or Services rendered, but when the actual breach is
discovered.

 

12.       Advertising. Seller shall not make any advertising or engage in any
publicity having or containing any reference to Carnival or any Operating
Company or any of its personnel, without the prior written consent of Carnival
Corporation or such Operating Company.

 



7

 

 

13.       Disclosure of Information. Either Party (as the “Disclosing Party”)
may disclose or make available to the other Party (the “Receiving Party”)
technical or commercial know-how, spec-ifications, inventions, processes or
initiatives which are of a confidential nature and have been disclosed to, or
otherwise learned by, the Receiving Party under this Agreement and any other
confidential information concerning the Disclosing Party’s business or its
products which the Receiving Party may obtain and the Receiving Party shall
restrict disclosure of such confidential material to such of its employees,
agents or sub-contractors as need to know the same for the purpose of
discharging the Receiving Party’s obligations to the Disclosing Party and shall
ensure that such employees, agents or sub-contractors are subject to like
obligations of confidentiality as bind the Receiving Party. Except as otherwise
required by applicable law, Seller shall keep confidential all data and
information regarding Carnival and/or any Operating Company that is not already
in the public domain and is developed or disclosed as a result of this Agreement
or any Order. All such data and information shall be the property of the
Operating Company.

 

14.       Ethical Standards. Seller agrees that, with respect to its role as a
supplier to Buyer, including any interaction with any employee of Buyer, it
shall not (i) give or offer to give any gift or benefit to such employee,
(ii) solicit or accept any services, equipment or commitment, or confidential or
proprietary information or data from such employee unless same is (a) required
under a contract between Buyer and Seller, (b) made pursuant to a written
disclosure agreement between Buyer and Seller, or (c) specifically authorized in
writing by Buyer’s management, (iii) solicit or accept favoritism from such
employee, (iv) use any information it receives in connection with its business
dealings with Buyer to sell, purchase or trade any stock, security or derivative
thereof of Carnival Corporation or Carnival plc (iv) enter into any outside
business relationship with such employee without full disclosure to, and prior
approval of, Buyer’s management. As used herein, “employee” includes members of
employee’s immediate family and household, “Seller” includes all employees and
agents of Seller, “gift or benefit” includes money, goods, services, discounts,
favors and the like in any form, but excludes low value advertising items, such
as pens, pencils and calendars, “supplier ” includes prospective, current and
past suppliers, and “favoritism” means partiality in promoting the interest of
Seller over that of other suppliers.

 

15       Default and Termination. Carnival Corporation or Buyer may, by written
notice of default to Seller, cancel all or any part of any Order, and Carnival
Corporation may terminate this Agreement as a whole with respect to Carnival
and/or any and all Operating Companies (including each Buyer), without charge or
penalty or exercise any other remedy provided to buyers of goods or procurers of
services by law or in equity if Seller: (a) fails to make delivery of the
Products or Services within the time specified in any Order or any extension
thereof; (b) fails to perform any of the obligations under this Agreement or any
Order or in Buyer’s reasonable judgment it appears as Seller will be unable to
fulfill such obligations, including, without limitation, the breach of any
warranty provisions and Seller does not cure such failure within a period of two
(2) days after receipt of notice from Buyer specifying such failure; or
(c) becomes insolvent or makes an assignment for the benefit of creditors; or if
there shall be instituted by or against Seller any proceedings under any
bankruptcy, reorganization, arrangement, readjustment or debt or insolvency law
in any jurisdiction; or if any application is made for the appointment of a
receiver or trustee in respect of any of Seller’s property; or if in Carnival
Corporation’s or Buyer’s reasonable opinion any such action is likely to occur
in the immediate future. If any actions in (c) above are made against Seller’s
property, then Buyer may offset any monies owed to Seller to the extent Buyer is
affected.

 



8

 

 

Buyer may terminate an Order in whole or in part, and/or this Agreement (with
respect to itself but not Carnival Corporation or any other Operating Company)
for its convenience at any time upon notice to Seller, and Carnival Corporation
may terminate this Agreement as a whole for its convenience with respect to
Carnival and/or any and all Operating Companies (including each Buyer). Seller
shall, as directed by Buyer, stop work and the placement of further orders or
subcontracts, terminate work under orders and subcontracts outstanding, and take
any necessary action to protect property in Seller’s possession in which Buyer
has or may acquire an interest. Seller shall be entitled to reasonable
termination costs (not including lost profits), which shall not exceed the
percentage of the Order price reflecting the percentage of the work performed
prior to the receipt of the notice of termination plus actual direct economic
costs resulting from termination, provided that claims for payment due to
termination are asserted within 45 days from the date of receipt of notice of
such termination and that Seller has fully complied with the terms of this
provision. Buyer may audit Seller’s books and records to determine termination
costs. Buyer reserves the right to require the Seller to suspend deliveries of
Products or Services in the event of any strike, lockout, fire, accident,
breakdown, delay or stoppage of Buyer’s business or work or part thereof beyond
the reasonable control of Buyer which prevents or hinders the use of the
Products or Services, and payment therefor shall be postponed until such time as
Products or Services may be provided.

 

16.       Rights and Remedies. If Buyer cancels all or any part of any Order
pursuant to Section 15 (Default) above, or in the event the Seller does not have
available for purchase by Buyer a sufficient quantity of Products as required by
this Agreement (including by reason of non-delivery to Buyer), the Buyer may
procure upon such terms and in such manner as Buyer may deem appropriate
Products or Services similar to those cancelled or not available and Seller
shall be liable to Buyer for any cost to cover for such similar goods and all
other damages of any kind incurred or suffered by Buyer as a result of any of
the foregoing, provided that Seller shall continue the performance of the Order
to the extent not cancelled pursuant to Section 15. The rights and remedies of
Buyer shall not be exclusive and are in addition to any other rights and
remedies provided by law or pursuant to this Agreement or any Order. Seller
assumes full responsibility for the acts and omissions of its own
subcontractors, suppliers, employees, agents and the employees and agents of its
subcontractors and suppliers. BUYER'S LIABILITY TO SELLER ARISING OUT OF OR IN
CONNECTION WITH AN ORDER, REGARDLESS OF THE FORM OF THE CAUSE OR ACTION, WHETHER
IN CONTRACT, TORT, INCLUDING NEGLIGENCE, UNDER STATUTE OR OTHERWISE, SHALL IN NO
EVENT: (A) EXCEED THE PRICE ALLOCABLE TO THE PRODUCTS OR SERVICES THEREOF WHICH
GIVE RISE TO THE CLAIM; OR (B) INCLUDE DAMAGES FOR LOSS OF ANTICIPATED OR
ALLEGED PROFITS, BUSINESS, CONTRACTS, GOODWILL, ANTICIPATED SAVINGS, OR
INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES. SELLER’S
LIABILITY TO BUYER ARISING OUT OF OR IN CONNECTION WITH AN ORDER, REGARDLESS OF
THE FORM OF THE CAUSE OR ACTION, WHETHER IN CONTRACT, TORT, INCLUDING
NEGLIGENCE, UNDER STATUTE OR OTHERWISE, SHALL IN NO EVENT: (A) EXCEED
$7,000,000; OR (B) INCLUDE DAMAGES FOR LOSS OF ANTICIPATED OR ALLEGED PROFITS,
BUSINESS, CONTRACTS, GOODWILL, ANTICIPATED SAVINGS, OR INCIDENTAL, INDIRECT,
SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES.

 

17.       Indemnification; Hold Harmless. Each Party shall defend, indemnify and
hold the other Party harmless from and against all claims, losses, expenses,
damages, causes of action and liabilities of every kind and nature, including
without limitation reasonable attorney’s fees (“Losses”) arising from, in
connection with or relating to, directly or indirectly, (i) any breach or
alleged breach of this Agreement or any Order, and/or (ii) acts or omissions
attributable to the Party, its officers, agents, employees and subcontractors.
Seller shall indemnify and hold Buyer harmless from and against all Losses
arising from, in connection with or relating to the Products or Services. Buyer
and Carnival may be represented by and actively participate through its own
counsel in any such suit, claim, demand or proceeding if it so desires, at
Buyer’s or Carnival’s cost.

 



9

 

 

18.       Intellectual Property Rights. Materials, equipment, tools, dies,
moulds, copyright, design rights or any other forms of intellectual property
rights in all drawings, specifications and data supplied by the Buyer to Seller
or not so supplied but used by the Seller specifically in the manufacture of the
Products or supply of the Services shall at all times be and remain the
exclusive property of the Buyer but shall be held by the Seller in safe custody
at its own risk and maintained and kept in good condition by the Seller until
returned to the Buyer and shall not be disposed of other than in accordance with
the Buyer’s written instructions, nor shall such items be used otherwise than as
authorized by the Buyer in writing.

 

Unless otherwise agreed, the Seller agrees that all Intellectual Property Rights
(as defined below) whatsoever existing in the Materials (as defined below) shall
vest in the Buyer and the Seller hereby assigns to the Buyer all such rights.
Where the Seller engages the assistance of third parties in preparing any
Materials it shall ensure that such third parties also assign any such
Intellectual Property Rights (whether presently existing or to be created in the
future) to the Buyer. The Seller shall indemnify and hold the Buyer harmless for
any loss or damage whatsoever suffered by the Buyer due to any failure by the
Seller to obtain any such assignment required by this Section. The rights and
obligations under this Section shall survive the termination or expiry of the
Agreement (whatever the reason for such termination) in respect of Materials and
Intellectual Property Rights created or discovered during the continuance of the
Agreement.

 

For the purposes of this Section, "Intellectual Property Rights" means all
intellectual and industrial property rights of whatever nature throughout the
world (including copyright, registered and unregistered design rights, trademark
rights, registered and unregistered patent rights, trade secrets and know-how);
and "Materials" means all materials made to the Buyer’s specification or
specifically commissioned by the Buyer, including but not limited to drawings,
illustrations, information, designs, specifications, formulae, tooling, labels,
models, samples, photographs or any other material, matter or information in any
and all media.

 

19. Insurance: At all times while providing Products or Services under this
Agreement, Seller agrees to obtain and maintain, at its own expense:

 

f.Comprehensive General Liability insurance including contractual liability,
products and completed operations for bodily injury and property damage for at
least $5,000,000 (or its equivalent) on a per occurrence basis covering claims
arising out of or in connection with Seller’s Products, Services, operations or
the actions of Seller’s employees and/or its sub-contractors;

 

g.Unless otherwise noted with respect to a particular Operating Company as set
forth in Exhibit B, Automobile Liability insurance for bodily injury and
property damage in the amount of at least $2,000,000 (or its equivalent); and

 

h.Professional Liability insurance in an amount of at least $3,000,000 per
occurrence covering any professional services provided under this Agreement.

 



10

 

 



  Such insurance shall be in form, in amounts, with carriers and on terms
reasonably satisfactory to Carnival and shall name Carnival and the applicable
Buyer as additional insureds, as appropriate, and include a waiver of
subrogation. On or before the placement of the first Order, Seller shall provide
Carnival and the applicable Buyer with a Certificate of Insurance evidencing
such coverage. Without limitation to the foregoing, the Seller warrants that it
has sufficient insurance to cover all of the liabilities of the Seller under
this Agreement and any and all Orders made pursuant hereto.

 

20.       Assignment. Seller shall not assign this Agreement, any Order, the
right to payment or any other rights or obligations under this Agreement or any
Order, without Buyer’s prior written consent, and any attempt to do so in
violation of this Section 20 shall be null and void. Buyer may assign any Order
and the right to place any Order under this Agreement to an affiliate of Buyer.

 

21.       Waiver. It is understood and agreed that no failure or delay by Buyer
in exercising any right, power or privilege hereunder, or insisting upon strict
performance of any of the terms of this Agreement or any Order, shall operate as
a waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any right, power or
privilege hereunder by Buyer.

 

22.       Miscellaneous. In any suit or action brought in connection
with,arising out of, or as a consequence of this Agreement or any Order, the
successful party shall be entitled to recover its reasonable attorneys' fees,
costs and expenses. Unless otherwise specified in Exhibit C by an Operating
Company, the laws of the state of Florida shall govern this Agreement and each
Order, and, unless another venue is specified in Exhibit C by an Operating
Company, all disputes and matters whatsoever arising under, in connection with
or incident to this Agreement and each Order shall be litigated, if at all, in
and before the courts of competent jurisdiction in Miami-Dade County, Florida.
Any notices to be provided to Buyer and Seller under this Agreement or an Order
shall be in writing and sent to the address indicated on Exhibit C via
facsimile, registered mail or overnight courier, each with evidence of receipt.

 

23.       Severability. If any clause, provision or section of this Agreement is
ruled invalid by a court of competent jurisdiction, the invalidity of such
clause, provision or section shall not affect any of the remaining provisions
hereof and all other provisions of this Agreement shall remain in full force and
effect.

 

24.       Integration and Conflict. The Agreement and any applicable Order,
including all exhibits, constitutes the entire agreement between the parties
with respect to the subject matter hereof and the Products and/or Services set
forth on Exhibit B, supersedes and replaces all prior or contemporaneous
agreements whether written or verbal with respect thereto, and may only be
amended or modified by a writing signed by the duly authorized representatives
of both parties. All consents and authorizations required in connection with the
Order will only be effective if in writing. In the event of any conflicts
between this Agreement and the Exhibits and Schedule attached hereto, the terms
of the Exhibits and Schedule shall prevail. In the event of any conflicts
between this Agreement and an Order, the terms of this Agreement shall prevail,
other than as set forth in Section 2 hereof.

 

25.       Force Majeure. Seller shall not be liable or responsible to Buyer, nor
be deemed to have defaulted under or breached this Agreement, for any failure or
delay in fulfilling or performing any term of this Agreement, if such failure or
delay is caused by or results from acts beyond Seller’s control, including:
(a) acts of nature; (b) flood, fire, earthquake or explosion; (c) war, invasion,
hostilities (whether war is declared or not), terrorist threats or acts, riot or
other civil unrest; (d) requirements of Law; (e) actions, embargoes or blockades
in effect on or after the date of this Agreement; (f) action by any governmental
authority (whether or not having the effect of Law); (g) national or regional
emergency; (h) strikes, labor stoppages or slowdowns or other industrial
disturbances; (i) shortages of or delays in receiving raw materials; or
(j) shortage of adequate power or transportation facilities (each, a “Force
Majeure Event”).

 



11

 

 

Signed as a contract for and on behalf of:

 

BIOHITECH AMERICA, LLC

  

By:   /s/ Robert A. Joyce, Frank E. Celli      Name:        Robert A Joyce
         Title: Chief Operating
Officer                                                                 Date:
12/6/2019  

 

CARNIVAL CORPORATION       By: /s/ Julia Brown      Name:       Julia Brown    
Title: Chief Procurement Officer     Date: 12/18/2019  

 

OPERATING COMPANIES

 

AIDA Cruises – German Branch of Costa Crociere S.p.A.

 

CARNIVAL CRUISE LINE, a division of Carnival Corporation

 

CARNIVAL PLC, trading as CARNIVAL AUSTRALIA

 

CARNIVAL PLC, trading as CUNARD LINE

 

CARNIVAL PLC, trading as P&O CRUISES

 

CARNIVAL PLC, trading as CARNIVAL CRUISE LINE

 

CARNIVAL PLC, trading as PRINCESS CRUISES

 

COSTA CROCIERE, S.p.A.

 

HOLLAND AMERICA LINE N.V. in its capacity as general partner of Cruiseport
Curacao C.V.

 

HOLLAND AMERICA LINE N.V., as operator of SEABOURN brand vessels

 

PRINCESS CRUISE LINES, LTD. d/b/a PRINCESS CRUISES

 

By: CARNIVAL GLOBAL SOURCE, a division of Carnival Corporation, as
attorney-in-fact for, and executing on behalf of, each of the above listed
Operating Companies

 



By: /s/ Julia Brown     Name: Julia Brown     Title: Chief Procurement Officer  
  Date: 12/18/2019  

 

 

12

 

 



SCHEDULE 1

 

COMPLIANCE WITH LAWS/REPRESENTATIONS

 

I.       For all Products/Services being delivered or performed into or in the
United States or any of its territories:

 

Seller shall comply with all applicable federal, state, local and international
laws and governmental regulations, including without limitation the Federal
Occupational Safety and Health Act of 1970 (“OSHA”), International Standards
Organization (“ISO”) ISO 9000 and 9001, the Federal Hazardous Substance Labeling
Act (“FHSLA”), the Public Health Security and Bioterrorism Preparedness and
Response Act of 2002 (“Bioterrorism Act”) and any other laws, rules, standards
and regulations applicable to the Products, Services and any Order. Seller
certifies that all Products and Services furnished under any Order will conform
to and comply with such laws, rules, standards and Regulations. In its
performance under this Agreement, neither Seller nor anyone involved in
fulfilling the Order on behalf of Seller shall engage in any conduct that would
be construed under the laws of the United States of America as constituting
discrimination or harassment on the basis of race, sex, religion, age, national
origin, creed, color, disability, marital status or sexual orientation. Seller
is hereby notified that it may be subject to the provisions of 41 CFR
Section 60-1.4, 41 CFR Section 60-250.4 and Section 60-741.4 with respect to
affirmative action program and plan requirements.

 

II.       For consumable Products being delivered into or in the United States
or any of its territories:

 

Prior Notice of Food Imports. To the extent that Buyer is acting as importer of
record or consignee for any foods into the United States, then in accordance
with the Bioterrorism Act and all applicable regulations promulgated thereunder,
Seller will provide active, regular, and timely assistance to Buyer and its
agents, including Buyer’s carriers, freight forwarders, Customs brokers, or
importers of record, in complying with FDA’s Prior Notice of Import Food
regulation (“the prior notice rule”), when such assistance is required by Buyer.
Such assistance may include, but shall not be limited to, providing Buyer or its
agents, with respect to each distinct shipment of food to the United States,
sufficient information for electronic prior notice to be transmitted to FDA in
accordance with the time deadlines and other requirements imposed by the prior
notice rule. When required by Buyer, such information will include, but not be
limited to:

 

(a) the name, address, and FDA registration number, when applicable, of the
manufacturer, grower (if known), and foreign shipper of each food item imported
into the United States under the Order;

 

(b) the country from which each article of food imported under the Order is
shipped;

 

(c) the country in which each article of food imported under the Order was
manufactured or grown (the FDA Country of Production);

 

(d) the common or usual name of each imported article of food contained in the
shipment to the U.S.;

 



13

 

 

(e) the quantity of each imported article of food, described from the largest
container to the smallest package size, and the manufacturer’s lot and sub-lot
number, if required;

 

(f) the anticipated first U.S. port, date, and time of arrival, as arranged with
the carrier;

 

(g) the name and country of the carrier;

 

(h) any airway bill or bill of lading numbers associated with the imported food
shipment; 

and

 

(i) the anticipated shipping information, as requested by Buyer or Buyer’s
agent, identifying the vessel, flight, car, truck, container, or other
conveyance identifiers.

 

Seller or its suppliers may be subject to 21 CFR Part 1 with respect to
registration of a food establishment or submission of prior notice of food
imports. Seller hereby warrants that it and Seller’s suppliers are not subject
to a debarment order under Section 306 of the Federal Food, Drug and Cosmetic
Act and that items sold under this Agreement have not been previously refused
admission into the United States or rejected by the U.S. Food and Drug
Administration (FDA) or any other federal or state agency.

 

Seller shall provide its HACCP to Buyer and update Buyer with any changes or
failures. Seller shall maintain proper HACCP and proper food sanitation,
storing, temperature and handling procedures at all times. In the event of HACCP
failures, Seller promptly shall advise Buyer and cease the affected shipment.
Seller shall advise Buyer of any and all failures or claims against the
distributor, seller or manufacturer of Products sold by the Seller to Buyer.

 

Seller shall also provide assistance in exporting food products outside of
United States by providing all required certificates and compliance with
importing country regulations. Seller will export, unless advised by Buyer, all
goods “Ship Stores In Transit”.

 

III.       For consumable Products being delivered into or in the United Kingdom
or any of its territories : see attached Food and Beverage Supply Requirements
document.

 

IV.       For all Chemical Products:

 

(a)The term "Hazardous Material" generally means any material that that poses
substantial or potential threats to employees, public health or the environment
and generally exhibits one or more of these characteristics: flammable,
oxidizing, corrosive, toxic, radioactive or harmful to the environment. Official
designation of material as “hazardous” is based on relevant federal, state,
provincial or local laws or regulations or other legislation applicable at the
point of delivery of the material to Carnival.

(b)The Seller shall list all constituents of the substance supplied regardless
of the hazard, and identify those that are classified as hazardous materials, as
defined in paragraph (a) of this clause, to be delivered under this contract.
The constituents shall be properly identified and include any applicable
identification number, such as a CAS (Chemical Abstract Services) registry or an
EC (European Commission) number. This information shall also be included on the
Material Safety Data Sheet(s) (as defined below) submitted under this contract.

 



14

 

 

(c)This list shall be updated during the performance of the contract whenever
the Seller determines that any other material to be delivered under this
contract is hazardous.

(d)The Seller agrees to submit, for each item supplied, a Material Safety Data
Sheet (a “Material Safety Data Sheet”), meeting the requirements of European
Regulation No. 1907/2006/EC Annex II, for all materials identified in paragraph
(b) of this clause. A current Material Safety Data Sheet must be supplied with
each batch of substances at the time of delivery to the person in charge of the
receipt of those substances. Data shall be submitted to Carnival, whether or not
the Seller is the actual manufacturer of these items. Failure to deliver the
required Material Safety Data Sheet(s) may result in delay of payments to the
Seller, in the Seller being considered non-responsive and in breach of this
contract.

(e)If there is a change in the composition, formulary or a revision of the
item(s) which renders the data incomplete or inaccurate as submitted under
paragraph (d) of this clause, the Seller shall promptly notify Carnival and
resubmit the data.

(f)Neither the requirements of this clause nor any act or failure to act by
Carnival shall relieve the seller of any responsibility or liability for the
safety of Carnival, any Operating Company, or subcontractor personnel or
property.

(g)Nothing contained in this clause shall relieve the Seller from complying with
applicable federal, state, provincial or local laws or regulations or other
legislation (including the obtaining of licenses and permits) in connection with
hazardous materials.

(h)Carnival has the right in the data furnished under this contract, to use,
duplicate and disclose any data to which this clause is applicable in the course
of its operations.

 

ADDITIONAL SECTION 11 REPRESENTATIONS AND WARRANTIES:

 



15

 

 

EXHIBIT A

VENDOR INFORMATION

 

Vendor Name: BioHiTech America, LLC

 

Address for Notice: 80 Red Schoolhouse Road, Chestnut Ridge, Ny 10977 Contact
Person: Robert Joyce

 

Phone Number: 888-876-9300

 

Fax Number: 845-262-1085

 



Tax ID: [Omitted]

 

Products and/or Services: Food Waste Digesters parts, consumables,
reporting/oversight of cloud and Technology

 

Notes:

 



16

 

 

EXHIBIT B

SPECIFIC TERMS FOR ORDERS BY EACH BUYER, AND/OR ADDITIONAL TERMS

APPLICABLE TO ALL BUYERS

 

Additional Terms applicable to All Buyers:

 

Payment Terms:              Net 30 days after receipt of each correct and
properly delivered invoice unless otherwise agreed with the Seller and confirmed
in writing on the Order. Seller shall invoice an amount equal to fifty percent
(50%) of Food Digester machine cost upon receipt of Order and be considered
properly delivered if accompanied by Order with balance Payment due Net 30 days
from receipt of product(s) by the Buyer. For all other invoices, the invoice is
considered properly delivered if accompanied by shipping confirmation. Buyers
may unilaterally choose to make all payments to Seller electronically. Seller
shall ensure that it has the capability to accept electronic payments and agrees
that and Carnival or any Operating Company may terminate this Agreement as a
whole with respect to Carnival and/or any and all Operating Companies (including
each Buyer), without charge or penalty if vendor refuses or is unable to accept
electronic payments.

 

Purchase Rebate/Additional Payments:

 

Seller shall initially invoice Buyer based on 200-400 Tier pricing reflected on
Attachment 1 (BioHiTech Quote File) for the appropriate model unit ordered.
Buyer and Seller agree to review consolidated purchase quantities on a Quarterly
basis. Seller shall aggregate Buyer purchased quantities for credit toward
volume pricing reflected on Attachment 1. At the end of agreement term Buyer and
Seller agree to reconcile unit quantities and prices paid by Seller to determine
credits due to/from Buyer or Seller. All purchases shall be accumulated to count
toward appropriate Discounted Tier Pricing. In the event Buyer fails to reach
200-400 Discounted Tier Pricing quantities, Buyer agrees to pay Seller an amount
equal to the difference between the appropriate Discounted Tier Pricing and the
actual price paid for equipment purchases for all units purchased, within 30
days of the reconciliation. In the event Buyer exceeds 200-400 Discounted Tier
Pricing quantity in aggregate, Seller shall issue Buyer a credit for future
purchases in an amount equal to the difference between the appropriate
Discounted Tier Pricing and the actual price paid for equipment for all units
purchased. In the event Buyer does not wish to make additional purchases during
the Agreement Term, Seller shall pay Buyer the amount equal to the appropriate
credit amount. Upon reaching 400+ Discounted Tier Pricing no further
reconciliations will be required.

 

Agreement Term:

Start Date: Initial Unit Purchase

End Date: November 30, 2023

 

Minimum Digester Order Quantities:

 

BioHiTech Seed – 10 units per Order

BioHiTech Sprout – 10 Units per Order

BioHiTech Sapling – 10 Units per Order

BioHiTech Sapling with Cube – 10 units per Order

BioHiTech Mangrove – 20 units for initial Order, 10 units per additional Order

BioHiTech Sequoia – 10 units per Order

 



17

 

 

